Citation Nr: 1715653	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318. 


WITNESS AT HEARING ON APPEAL

L.W. (appellant's daughter)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1943 to September 1945.  

The Veteran died in May 1972.  In 2011, his widow, the appellant, filed a claim for benefits.  Their daughter has a general power of attorney to act on the appellant's behalf.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is now with the Portland, Oregon RO.

Prior to certification, the appellant's former representative before VA, the Oregon Department of Veterans Affairs, withdrew from representation:  the appellant is therefore currently unrepresented.  

In September 2016, the appellant's daughter, L.W. testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the hearing, the VLJ held the record open for an additional 60 days to provide the appellant an opportunity to submit additional evidence.  Subsequently, the appellant was given an additional extension until April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In an unappealed 1972 rating decision, the RO denied service connection for the cause of the Veteran's death.

2.  Evidence received since the 1972 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran died in May 1972; his death certificate lists the cause of his death as coronary thrombosis.

4.  At the time of the Veteran's death, service connection had been established for injury to muscle group lower thigh, gunshot wound thigh, medial aspect right suprapatellar region with atrophic right thigh and calf, and injury to muscle group, left thigh with scar and loss of muscle substance, for a combined evaluation of 40 percent.

5.  The most probative evidence of record is against a finding that the Veteran was a prisoner of war.

6.  The most probative evidence is against a finding that the Veteran's service-connected disabilities, either singly or in combination, were the principal or a contributory cause of his death.

7.  The Veteran was not continuously rated totally disabled for the 10 years immediately preceding death; was not rated totally disabled upon separation from service with a continuous rating of such and death more than five years but less than ten years after separation from service; and was not a former POW who died after September 30, 1999 with a continuous total disability rating for a period of not less than one year immediately preceding death. 


CONCLUSIONS OF LAW

1.  Evidence received since the 1972 RO decision that denied service connection for the cause of the Veteran's death, which was the last final denial with regard to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2016).

3.  The criteria for Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318 have not been met. 38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A November 2011 National Records Center (NPRC) response to a VA Request for Information reflects that the Veteran's military records are "fire-related" and that no service treatment records were recovered from the fire.  When, as here, at least a portion of the service records cannot be located, through no fault of the appellant, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The appellant indicated that the Veteran was a prisoner of war in her June 2011 written statement.  A search of the NARA website POW archives showed no results for the Veteran.  An August 2011 letter to the appellant requested that she provide the date the Veteran was confined, the date he was released, the unit he was with when captured, and the unit he was returned to when released.  It was also suggested that statements from fellow servicemembers could be submitted.  No such information was provided by the appellant.  A September 2013 NPRC response to a VA Request for Information reflects that it was unable to verify that the Veteran was a prisoner of war (POW) after performing two searches.  The response notes that an additional search of morning reports could be made if the appellant could furnish the confining country, date captured, date returned to military control, unit attached to when captured, and unit attached to when retuned to military control.  A follow up phone call to the appellant did not reveal further information.  Accordingly, the Board finds the duty to assist has been satisfied with respect to attempts to verify the Veteran's claimed POW status.  Without the necessary information, additional searches would be futile.  

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed" unless patently incredible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim). 

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312 (b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c)(1).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a). 

DIC 

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a). 

Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

Historically, in a June 1972 rating decision, the RO denied service connection for the cause of the Veteran's death.  The RO found that there was no evidence of record to show that the Veteran's service-connected disabilities contributed to, or caused his death.  The appellant did not appeal this decision, and no new and material evidence was received within one year of notice of the decision.

Evidence added to the record since the 1972 rating decision

In June 2011, the Veteran's widow submitted a VA Form 21-4138 "Statement in support of claim", in which she stated as follows:

The veteran was injured in WWII and awarded the Purple Heart.  His legs were wounded and he passed away from Coronary Thrombosis, quite possibly due to blood clots in his legs from his injuries in battle.  The veteran's family contends he was also a POW and requests that VA please assist them in verifying this fact.  He did serve in the European Theater from December 1943 through May 1945 and this was his second tour as he was awarded two (2) Foreign Service Bars.  If the veteran's POW status is verifiable, we ask VA to grant DIC on a presumptive basis for his cause of death.  If the veteran's POW status is not verifiable, we ask VA to grant DIC on a direct basis for his cause of death. . . .

The appellant also submitted a copy of a November 1957 newspaper article which described the Veteran's award of the Bronze Star at a Veterans Day ceremony in 1957.  

In an August 2011 VA Form 21-4138, the appellant stated that the Veteran had previously told her, in pertinent part, as follows:

"a German doctor operated on his legs and saved it when he was a prisoner of war.  [The Veteran ] [s]aid the [doctor] used tendons [and] ligaments from deceased soldiers and this saved the worse leg from amputation.  He used to try very hard not to limp as he was self-conscious about being a partially disabled vet.  His physician, [L.S.], had known [the Veteran] for many years and said the terrible war injuries that [the Veteran] suffered in the war weakened his heart and that is why he died so young (50).  [The Veteran]'s last surviving brother, [J.J.] who is also a veteran, said when [the Veteran] came back to the states, he was in a body cast.  And that [J.J.] had also been told [the Veteran] had been a POW.  [The Veteran] also told our children he had been captured. 

In a February 2012 notice of disagreement, the appellant stated that the Veteran "manned a machine gun after both of his legs had been broken.  Fractures from gun shot wounds.  As a consequence of these wounds veteran died from coronary thrombosis."  She also submitted an October 1957 copy of Department of the Army orders awarding the Veteran the Bronze Star medal for his conduct in ground combat on or about March 13, 1945 in the European Theater of Operations while assigned to the 393rd Infantry Regiment. 

A September 2013 NPRC response to a VA Request for Information reflects that it was unable to verify that the Veteran was a prisoner of war (POW).  

The claims file also includes a "pictorial account of the 393rd Infantry Regiment in combat, 1944-1945".  The photographs with accompanying drawings, maps, and written explanation do not reflect that the Veteran was taken POW.  The written account reflects that on March 11, 1945, a unit crossed the Rhine River at Remagen, and endured combat for several days.  The only American POWs noted in the article were approximately three hundred servicemen who were found by American forces in a train "after a desperate attempt to remove them from their confinement in Limberg" suffering from malnutrition, festering sores, and lice, and who had been deserted by the retreated Germans.  The photographs and article indicate that the Americans who were found had been prisoners for some time approximately 100 miles away when they were rescued in March 1945.  The pictorial also include a photograph labeled "Nine of the 'Lucky 13' from Fox [company] that 'captured' a hill northeast of Ginsterhahn."  A handwritten notation added to the pictorial identifies one of the men in the photograph as the Veteran.  The photograph does not indicate that the Veteran was a POW, rather it indicates that the men in that photograph "captured" a hill; not that they themselves were captured.  A reading of the entire article does not indicate that the Veteran was captured, but rather that the 393rd Infantry Regiment was instrumental in fighting against the German army, to include on March 13, 1945, the day the Veteran was injured, causing the Germany army to retreat. 

The Veteran's WD AGO Form 53-55 (Enlisted Record and Report of Separation Honorable Discharge) reflects that he arrived in the United States on May 28, 1945.  He was awarded the Purple Heart and a medal for service in the European theater.  The record is negative for any time as a prisoner of war.  

The claims file also contains a June 2013 VA clinical opinion which states, in pertinent part, as follows:

While coronary thrombosis was a cause of death label that was commonly applied to sudden death from any cause in the 1970s and even in more recent years, it is reasonable to assume that this was an accurate medical assessment and that veteran died of heart disease (what is currently called atherosclerotic heart disease on the POW presumptive list and coronary artery/ischemic heart disease in current clinical practice). 

There is no medical relationship between leg wounds and coronary artery disease; while significant gun shot leg wounds can sometimes result in later development of venous insufficiency, venous insufficiency would have no effect on the arterial circulation in the heart.  In addition, while veteran's wife contended a direct effect: ie that veteran's legs remained a source of chronic pain, and that this chronic pain put additional stress on his heart, there is no medical basis for a linkage between chronic leg pain (or any chronic pain) and premature development of coronary artery disease/cardiac thrombosis.

The Veteran's daughter testified at a 2016 Board hearing that her father was wounded on March 13, 1945 but did not come back to a hospital in Walla Walla, Washington until May 28, 1945.  She questioned where he was for those 10 weeks and stated that family stories were that he had been captured.  She further stated that her father had told his brother that he had been captured three times, shot three times, and had a metal plate in his head due to being shot in the head once.  She also indicated that even though she had never seen her father's legs, she had been told that they had scars and that his legs were rebuilt by a German doctor from tendons and ligaments, and indicated that perhaps her father had been experimented on. (See Board hearing transcript, pages 6 and 7.)  She further indicated that she had no way of knowing if he was captured during the ten weeks between his injury in Germany and his arrival in the United States or if he was in "some makeshift hospital." (See Board hearing transcript, page 12.)

An Office of the Surgeon General (OSG), Department of the Army, record reflects that the Veteran was injured admitted to the hospital on March 13, 1945; thus, he was admitted on approximately the same day as he was injured.  The record reflects a thigh wound(s) due to artillery shell fragments sustained in combat; it is negative for a head wound.  Finally, it notes that in September 1945 the Veteran was discharged or retired for disability in the line of duty and that at that time he had spent 182 days in the hospital.

Old and New evidence as a whole

For purposes of reopening a claim, statements are presumed credible unless patently incredible.  The claims file now includes the statements of the appellant and the Veteran's daughter that the Veteran may have been a prisoner of war during WWII and that a physician had indicated that there was a relationship between his service-connected disabilities and his death.  Thus, the Board finds, under the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 100 (2010), new and material evidence has been received; the claim is, therefore, reopened.  


Reopened Claim - Cause of Death

As the RO has previously reopened the claim, the Board may proceed to adjudicate it on the merits. 

The Veteran had active military service from 1943 to 1945, during which he sustained injuries to the lower extremities in combat in World War II.  He died in 1972.  At the time of his death, service connection had been established for injury to muscle group lower thigh, gunshot wound thigh, medial aspect right suprapatellar region with atrophic right thigh and calf, and injury to muscle group, left thigh with scar and loss of muscle substance.  

The Veteran's 1972 death certificate lists his cause of death as coronary thrombosis.  No contributory or secondary cause was listed.

The appellant has offered two theories of entitlement: that service connection for the cause of death is warranted under 38 C.F.R. § 3.309 (c), and/or that service connection for the cause of his death is warranted because his service-connected disabilities contributed to his death.  The Board, as explained in detail below, finds that the preponderance of the evidence is against the claim. 

POW - Presumptive Service Connection

First, the appellant contends that the Veteran had been a POW during WWII and is therefore, entitled to presumptive service connection under 38 C.F.R. § 3.309(c).  

The only evidence which indicates that the Veteran may have been a POW are the lay statements of his widow and his daughter, made more than thirty years after his death and more than sixty years after his service.  Further, the Board acknowledges the appellant's statements that the "family stories" are that the Veteran had been a POW and that he had been shot in the head, had a metal plate in the head, and been operated on by a German doctor.  If the Veteran had been shot in the head in service, the Board finds that this would have been noted in the OSG report, by the Veteran in the 1957 article, which mentioned leg injuries.  As to whether a German doctor operated on him, the Board finds that this could have been an Allied doctor of German heritage.  The Board finds that, while the appellant and her daughter are competent to share family history they have heard, they are not competent to report that the Veteran was a POW as such information did not come through their own personal observations.  

The Veteran's available service records, including the WD AGO Form 53-55, are negative for any service as a POW.  It does not list any dates of being a prisoner and does not list award of the Prisoner of War Medal.  The Board finds that if the Veteran had been a prisoner of war, such would reasonably have been listed on his WD AGO.

As noted above, the claims file includes an October 1957 copy of Department of the Army orders awarding the Veteran the Bronze Star Medal for his conduct in ground combat on or about March 13, 1945 in the European Theater of Operations.  The orders are negative for any indication that the Veteran had been captured, or otherwise, had been a prisoner of war.  The Board finds that if he had been captured in connection with this incident, this reasonably would have been noted in the citation. 

Importantly, the OSG record reflects that the Veteran was admitted to the hospital on March 13, 1945; thus, he was admitted on approximately the same day as his injury noted in the orders awarding him the Bronze star.  Moreover, the OSG record reflects that the Veteran was treated with wound closure; not that he had already been operated on by the enemy.

The Board has considered the pictorial noted above; however, it does not list the Veteran as a prisoner of war and does not reflect that any Americans were taken prisoner in March 1945.  Rather it notes that American POWs were rescued in March 1945 from a train coming from a location over 100 miles away as those POWs were "ill from malnutrition and bearing large festering sores from the filth and lice they were forced to live with.  These prisoners had been deserted by the retreating Germans on a railroad siding after a desperate attempt to remove them from their confinement in Limberg as the liberating American columns swept eastward."  Quite simply, the article does not support a finding that the Veteran may have been a POW, but rather that members of the 393rd Infantry Regiment encountered POWs when they were "mopping up isolated enemy" and discovered the trainload of them.  Moreover the photograph purported to be the Veteran does not indicate that the Veteran was a POW, rather it indicates that the men in that photograph "captured" a hill; not that they themselves were captured.  As noted above, a reading of the entire article does not indicate that the Veteran was captured, but rather that the 393rd Infantry Regiment was instrumental in fighting against the German army, to include on March 13, 1945, the day the Veteran was injured, causing the Germany army to retreat. 

In addition, the November 1957 newspaper article noted above is entirely negative for any statement that the Veteran had been a POW.  The Board finds that if the Veteran had been a POW, it would have been reasonable for him to have shared that information with the reporter and for it to have been noted in the article which described his award of the Bronze Star based on his World War II service.

In sum, the record indicates that the Veteran was injured in combat on March 13, 1945, and that same day, he was admitted to a U.S. hospital.  He was treated by Allied forces and was thereafter, transferred to the United States for further treatment.  The Veteran's daughter has stated that she does not know where the Veteran was for ten weeks between his March 13, 1945 injury and his May 28, 1945 arrival in the United States.  However, the OSG report reflects that he was hospitalized beginning on March 13, 1945 and remained in some form of hospital care until September 1945 for a total of 182 days.  Thus, for six months he was in Allied and/or U.S. hospital care.  This corresponds with the time from date of injury to discharge from service.  In essence, there are not ten weeks, or any weeks, of missing or unaccounted for time after his injury when the Veteran would have as likely as not been a POW; he was hospitalized under Allied care for the entirety of this period.  In sum, there is simply no competent credible evidence of record that the Veteran was a POW.

The Board finds that the preponderance of the evidence is against a finding that the Veteran was a POW; thus, service connection for coronary thrombosis, or any coronary disease, on a presumptive basis is not warranted.  In making this finding, the Board in no way seeks to diminish the Veteran's honorable and heroic service or the substantial personal sacrifices he made in service to his country.  VA's governing regulations dictate the outcome of this legal issue of recognition as a former POW.

Direct Service Connection

As noted above, at the time of his death, service connection had been established for injuries to both lower extremities.  Also, as noted above, the only cause of death noted on his 1972 death certificate is coronary thrombosis.  There is no competent credible evidence of record that a Veteran's service-connected disability caused, or significantly contributed to his death. 

The only competent credible evidence with regard to the Veteran's service-connected disabilities and his death is that of the VA clinician.  As noted above, the June 2013 clinician's opinion is against a finding that it is as likely as not that the Veteran's service-connected disabilities contributed to his death.  The clinician found that there was no medical relationship between leg wounds and coronary artery disease; and that any possible later development of venous insufficiency, would have no effect on the arterial circulation in the heart.  Thus, it would not cause, aggravate, or contributed to it.  In addition, chronic pain would also not have any such affect.

The evidence does not reflect that it is as likely as not that a service-connected disability (or disabilities) contributed substantially or materially, that such a disability combined to cause death, or that a such a disability aided or lent assistance to the production of the Veteran's death. 

The Board also notes that neither the appellant, nor the Veteran's daughter, has been shown to have the experience, training, or education necessary to provide an opinion as to any relationship between the Veteran's service-connected disabilities and his death.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of heart, circulation, thrombosis, and leg wounds.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board acknowledges the statement of the family statements that a physician had stated that the Veteran's war injuries had weakened his heart and that is why he died.  Moreover, as the Court has noted "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  No such opinion has been directly provided by a clinician to VA.  The witness was advised during the hearing on appeal that the most helpful evidence with respect to the claim would be providing a medical opinion linking her father's death to service or a service-connected disability.  The record was held open after the hearing for this purpose; however, no additional medical nexus evidence was received

In sum, the probative evidence is against a finding that service connection is warranted for the cause of the Veteran's death.

DIC under 38 U.S.C.A. § 1318

At the time of the Veteran's death, he was in receipt of a combined evaluation of 40 percent for his service-connected disabilities.  He was not continuously rated totally disabled for the 10 years immediately preceding death, was not rated totally disabled upon separation from service continuously until his death more than five but less than ten years after separation from service, and was not a former POW who died after September 30, 1999 with a disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Thus, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a). 

Conclusion

The Board acknowledges that the Veteran served in Europe in World War II and greatly appreciates his honorable services and sacrifices.  This decision is in no way meant to diminish his admirable service and the injuries he received to his legs; however, as the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318 is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


